MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 30 2020, 8:11 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karyn Price                                              Curtis T. Hill, Jr.
Lake County Juvenile Public Defender                     Attorney General of Indiana
Crown Point, Indiana                                     Molly M. McCann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.M.,                                                    October 30, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-JV-1138
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Thomas P. Stefaniak,
Appellee-Petitioner.                                     Jr., Judge
                                                         The Honorable Jeffrey Miller,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         45D06-2002-JD-97



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-1138 | October 30, 2020            Page 1 of 5
                                           Case Summary
[1]   J.M. appeals a juvenile dispositional order awarding his custody to the Indiana

      Department of Correction (“the DOC”). He presents the sole issue of whether

      the juvenile court abused its discretion in its placement selection. We affirm.



                               Facts and Procedural History
[2]   On February 24, 2020, seventeen-year-old J.M. and three companions stole

      cellular phones from two stores in Lake County, Indiana. The group fled in a

      vehicle and officers gave chase. When the vehicle crashed, its occupants,

      including J.M., fled on foot. J.M. was caught and detained; on the following

      day, the State alleged him to be a juvenile delinquent for having committed acts

      that would be Robbery1 and Theft2 if committed by an adult.


[3]   On May 5, 2020, J.M. appeared in court and admitted to being a delinquent

      child for having committed two acts that would be Theft if committed by an

      adult. J.M. requested that he be allowed to remain in juvenile detention in

      Indiana until his eighteenth birthday, at which time he would be returned to the

      State of Illinois in connection with juvenile proceedings there. Over J.M.’s

      objection, the juvenile court admitted into evidence J.M.’s psychological

      evaluation, which included a recommendation that J.M. be placed in the DOC.




      1
          Ind. Code § 35-42-4-1.
      2
          I.C. § 35-43-4-2.


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1138 | October 30, 2020   Page 2 of 5
      The State of Indiana also recommended DOC placement, based upon J.M.’s

      frequent contacts and lack of success with the Illinois and Indiana juvenile

      systems. On May 13, 2020, the juvenile court entered a written dispositional

      order awarding custody of J.M. to the DOC. J.M. now appeals.



                                 Discussion and Decision
[4]   J.M. argues that continuation in juvenile detention would have been the least

      restrictive and best option for him, and that the juvenile court abused its

      discretion by instead ordering wardship to the DOC. According to J.M., his

      placement in a remote DOC facility decreased parental participation by his

      mother, an Illinois resident.


[5]   Indiana Code Section 31-37-18-6 provides that:

              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


                    (A) in the least restrictive (most family like) and most
              appropriate setting available; and


                     (B) close to the parents’ home, consistent with the best
              interest and special needs of the child;


              (2) least interferes with family autonomy;



      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1138 | October 30, 2020   Page 3 of 5
              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian;


              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[6]   The foregoing statute recognizes that in certain situations the best interest of the

      child is better served by a more restrictive placement. J.S. v. State, 881 N.E.2d
26, 29 (Ind. Ct. App. 2008). “The specific disposition of a delinquent is within

      the juvenile court’s discretion, to be guided by the following considerations: the

      safety of the community, the best interests of the child, the least restrictive

      alternative, family autonomy and life, freedom of the child, and the freedom

      and participation of the parent, guardian, or custodian.” K.S. v. State, 849
N.E.2d 538, 544 (Ind. 2006). We will reverse the disposition only for an abuse

      of discretion, that is, a decision that is “clearly against the logic and effect of the

      facts and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” Id.


[7]   In this case, the juvenile court had ordered a psychological evaluation of J.M.

      The evaluator “strongly recommended” DOC placement because of J.M.’s

      need for “the highest structure and consistency available” and “access to

      treatment.” (Exhibits at 16-17.) According to the history provided by J.M. in

      the course of the evaluation, he had experienced several traumatic events and




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1138 | October 30, 2020   Page 4 of 5
       suffered from post-traumatic stress disorder. He had frequently abused drugs

       and alcohol and had earned very few school credits.


[8]    J.M. had been subject to six juvenile adjudications in the states of Illinois and

       Indiana. Most seriously, he had admitted to committing an act in Illinois that

       would have been Aggravated Vehicle Hijacking if committed by an adult. He

       also admitted to unlawful use of weapons and theft. 3 J.M. had failed to

       positively respond to prior opportunities for rehabilitation. He was on

       probation in Illinois when the instant events occurred. He had been placed in a

       Job Corps program but left that program without permission. He was ordered

       to appear at a juvenile court hearing in Illinois; when he failed to appear, a

       warrant was issued for his arrest. In light of J.M.’s significant juvenile history,

       violation of probation, active warrant for failure to appear, and his need for

       treatment best provided in a structured facility, we cannot say that the juvenile

       court abused its discretion.



                                                Conclusion
[9]    J.M. has not demonstrated an abuse of the juvenile court’s discretion.


[10]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.



       3
        Although the State of Illinois had twice alleged that J.M. committed an act that would be Aggravated
       Battery, if committed by an adult, the State declined to pursue those allegations.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1138 | October 30, 2020                Page 5 of 5